Exhibit 10.3

 

DOLLAR GENERAL CORPORATION
RESTRICTED STOCK UNIT AWARD AGREEMENT

 

THIS AGREEMENT (the “Agreement”), dated as of the date indicated on Schedule A
hereto (the “Grant Date”), is made between Dollar General Corporation, a
Tennessee corporation (hereinafter, together with all Service Recipients unless
the context indicates otherwise, called the “Company”), and the individual whose
name is set forth on the signature page hereof, who is an employee of the
Company (hereinafter referred to as the “Grantee”).  Capitalized terms not
otherwise defined herein shall have the same meanings as in the Amended and
Restated 2007 Stock Incentive Plan for Key Employees of Dollar General
Corporation and its Affiliates, as amended from time to time (the “Plan”), the
terms of which are hereby incorporated by reference and made a part of this
Agreement.

 

WHEREAS, the Company desires to grant the Grantee a restricted stock unit award
as provided for hereunder, ultimately payable in shares of Common Stock of the
Company, par value $0.875 per Share (the “Restricted Stock Unit Award”),
pursuant to the terms and conditions of this Agreement and the Plan; and

 

WHEREAS, the Compensation, Nominating and Governance Committee (or a duly
authorized subcommittee thereof) of the Company’s Board appointed to administer
the Plan (the “Committee”) has determined that it would be to the advantage and
in the best interest of the Company and its shareholders to grant the Restricted
Stock Unit Award provided for herein to the Grantee, and has advised the Company
thereof and instructed the undersigned officer to issue said Award;

 

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto do hereby agree as follows:

 

1.             Grant of the Restricted Stock Unit.  Subject to the terms and
conditions of the Plan and the additional terms and conditions set forth in this
Agreement, the Company hereby grants to the Grantee the number of Restricted
Stock Units set forth on Schedule A hereto. A “Restricted Stock Unit” represents
the right to receive one Share of Common Stock upon satisfaction of the vesting
and other conditions set forth in this Agreement.  The Restricted Stock Units
shall vest and become nonforfeitable in accordance with Section 2 hereof.

 

2.             Vesting.

 

(a)   Vesting Date and Forfeiture.  The Restricted Stock Units shall become
vested and nonforfeitable in three equal installments on each of the first,
second, and third anniversaries of the Grant Date (each such date, a “Vesting
Date”), so long as the Grantee continues to be an employee of the Company
through each such Vesting Date.  To the extent the application of this vesting
schedule results in the vesting of fractional shares, the fractional shares
shall be combined and be a part of the first installment. If the Grantee’s
employment with the Company terminates prior to a Vesting Date and
Section 2(b) does not apply or has not applied, or to the extent
Section 2(b) cannot apply, then any unvested Restricted Stock Units at the date
of such termination of employment shall be automatically forfeited to the
Company.

 

1

--------------------------------------------------------------------------------


 

(b)   Accelerated Vesting Events.  Notwithstanding the foregoing, to the extent
such Restricted Stock Units have not previously terminated or become vested and
nonforfeitable, (i) if the Grantee terminates his employment with the Company
due to the Grantee’s Retirement (as defined below), then that one-third of the
Restricted Stock Units that would have become vested and nonforfeitable on the
next immediately following Vesting Date if the Grantee had remained employed
through such date shall become vested and nonforfeitable upon such Retirement,
provided, however, that, if the Grantee retires on a Vesting Date, no
accelerated vesting shall occur but rather Grantee shall be entitled only to the
portion of the Restricted Stock Units that were scheduled to vest on such
Vesting Date; and (ii) in the event of the Grantee’s death or Disability (as
defined below), one hundred percent (100%) of the Restricted Stock Units shall
become vested and nonforfeitable upon such death or Disability; and (iii) upon a
Change in Control, one hundred percent (100%) of the Restricted Stock Units
shall become vested and nonforfeitable.

 

(c)   Transfer and Reemployment.  For purposes of this Agreement, transfer of
employment among the Company and another Service Recipient shall not be
considered a termination or interruption of employment.  Upon reemployment
following a termination of employment for any reason, the Grantee shall have no
rights to any Restricted Stock Units previously forfeited and cancelled under
this Agreement.

 

(d)   Retirement.  For purposes of this Agreement, Retirement shall mean the
voluntary termination of Grantee’s employment with the Company on or after
(i) reaching the minimum age of sixty-two (62) and (ii) achieving five
(5) consecutive years of service; provided, however, that (i) the sum of the
Grantee’s age plus years of service (counting whole years only) must equal at
least seventy (70); (ii) there is no basis for the Company to terminate the
Grantee for Cause at the time of Grantee’s voluntary termination; and (iii) the
termination also constitutes a “separation from service” within the meaning of
Section 409A of the Code.

 

(e)   Disability.  For the purposes of this Agreement, Disability shall have the
meaning as provided under Section 409A(a)(2)(C)(i) of the Code.

 

(f)   Cause.  For the purposes of this Agreement, Cause shall mean (i) “Cause”
as such term may be defined in any employment agreement between the Grantee and
the Company that is in effect at the time of termination of employment; or
(ii) if there is no such employment agreement in effect, “Cause” as such term
may be defined in any change-in-control agreement between the Grantee and the
Company that is in effect at the time of termination of employment; or (iii) if
there is no such employment or change-in-control agreement, with respect to a
Grantee: (A) any act of the Grantee involving fraud or dishonesty, or any
willful failure to perform reasonable duties assigned to the Grantee which
failure is not cured within 10 business days after receipt from the Company of
written notice of such failure; (B) any material breach by the Grantee of any
securities or other law or regulation or any Company policy governing trading or
dealing with stock, securities, investments or the like, or any inappropriate
disclosure or “tipping” relating to any stock, securities, investments or the
like; (C) other than as required by law, the carrying out by the Grantee of any
activity, or the Grantee making any public statement, which prejudices or
ridicules the good name and standing of the Company or its Affiliates (including
any limited partner of Buck Holdings, L.P.) or would bring such persons into
public contempt or ridicule; (D) attendance by the Grantee at work in a state of
intoxication or the Grantee otherwise being found in possession at the Grantee’s
place of work of any prohibited drug or substance, possession of which would
amount to a criminal offense; (E) any assault or other act of violence by the
Grantee; or (F) the Grantee being indicted for

 

2

--------------------------------------------------------------------------------


 

any crime constituting (I) any felony whatsoever or (II) any misdemeanor that
would preclude employment under the Company’s hiring policy.

 

(g)   Change in Control.  For purposes of this Agreement, a Change in Control
(as defined in the Plan) will be deemed to have occurred with respect to the
Grantee only if an event relating to the Change in Control constitutes a change
in ownership or effective control of the Company or a change in the ownership of
a substantial portion of the assets of the Company within the meaning of Treas.
Reg. Section 1.409A-3(i)(5).

 

3.             Payment of Common Stock.

 

(a)   Payment and Delivery.  Shares of Common Stock corresponding to the number
of Restricted Stock Units that become vested and nonforfeitable in accordance
with Section 2 (“RSU Shares”) shall be paid to the Grantee, or, if deceased, the
Grantee’s estate, either through delivery of a share certificate or by providing
evidence of electronic delivery, and such RSU Shares shall be registered in the
name of the Grantee or, if deceased, the Grantee’s estate.  The RSU Shares shall
be paid on the Vesting Date unless vesting is accelerated under
Section 2(b) prior to such Vesting Date.  In the event vesting is accelerated
under Section 2(b), the RSU Shares shall be paid as follows (based on the first
to occur of Retirement, death, Disability or Change in Control):  (i) six
(6) months and one (1) day following the date of termination of employment due
to Retirement; (ii) within thirty (30) days following the date of the Grantee’s
death or Disability; or (iii) upon a Change in Control.  If the Grantee dies
prior to payment under Section 3(a)(i), payment of the RSU Shares shall occur
within thirty (30) days following the Grantee’s death.

 

(b)   Authorized Shares.  The RSU Shares may be either previously authorized but
unissued Shares or issued Shares, which have then been reacquired by the
Company. Such Shares shall be fully paid and nonassessable.

 

4.             No Dividend Equivalents.  The Grantee shall have no right to
dividend equivalents or dividends on the Restricted Stock Units.

 

5.             Transferability.  Neither the Restricted Stock Units prior to
becoming vested pursuant to Section 2 nor any interest or right therein or part
thereof shall be liable for the debts, contracts or engagements of the Grantee
or his or her successors in interest or shall be subject to disposition by
transfer, alienation, anticipation, pledge, encumbrance, assignment or any other
means whether such disposition be voluntary or involuntary or by operation of
law by judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy), and any attempted disposition thereof shall
be null and void and of no effect; provided, however, that this Section 5 shall
not prevent transfers by will or by the applicable laws of descent and
distribution.

 

6.             No Guarantee of Employment.  Nothing in this Agreement or in the
Plan shall confer upon the Grantee any right to continue in the employ of the
Company or shall interfere with or restrict in any way the rights of the
Company, which are hereby expressly reserved, to terminate the employment of the
Grantee at any time for any reason whatsoever, with or without cause, subject to
the applicable provisions of, if any, the Grantee’s employment agreement with
the Company or offer letter provided by the Company to the Grantee.

 

3

--------------------------------------------------------------------------------


 

7.             Change in Capitalization; Change in Control. If any event
described in Section 8 or 9 of the Plan occurs, this Agreement and the
Restricted Stock Units shall be adjusted to the extent required or permitted, as
applicable, pursuant to Sections 8 and 9 of the Plan.

 

8.             Mandatory Tax Withholding.  Unless otherwise determined by the
Committee, at the time of vesting, the Company shall withhold from any RSU
Shares deliverable in payment of the Restricted Stock Units the number of RSU
Shares having a value equal to the minimum amount of income and employment taxes
required to be withheld under applicable laws and regulations, and pay the
amount of such withholding taxes in cash to the appropriate taxing authorities. 
Any fractional shares resulting from the payment of the withholding amounts
shall be liquidated and paid in cash to the U.S. Treasury as additional federal
income tax withholding for the Grantee.  Grantee shall be responsible for any
withholding taxes not satisfied by means of such mandatory withholding and for
all taxes in excess of such withholding taxes that may be due upon vesting of
the Restricted Stock Units.

 

9.             Limitation on Obligations.  This Restricted Stock Unit Award
shall not be secured by any specific assets of the Company, nor shall any assets
of the Company be designated as attributable or allocated to the satisfaction of
the Company’s obligations under this Agreement.  In addition, the Company shall
not be liable to the Grantee for damages relating to any delays in issuing the
share certificates or electronic delivery thereof to him (or his designated
entities), any loss of the certificates, or any mistakes or errors in the
issuance or registration of the certificates or in the certificates themselves.

 

10.          Securities Laws.  The Company may require the Grantee to make or
enter into such written representations, warranties and agreements as the
Committee may reasonably request in order to comply with applicable securities
laws.  The Restricted Stock Units and RSU Shares shall be subject to all
applicable laws, rules and regulations and to such approvals of any governmental
agencies as may be required.

 

11.          Notices.  Any notice to be given under the terms of this Agreement
to the Company shall be addressed to the Company in care of its Secretary or his
or her designee, and any notice to be given to the Grantee shall be addressed to
him at the address given beneath his signature hereto.  By a notice given
pursuant to this Section 11, either party may hereafter designate a different
address for notices to be given to him.  Any notice that is required to be given
to the Grantee shall, if the Grantee is then deceased, be given to the Grantee’s
personal representative if such representative has previously informed the
Company of his status and address by written notice under this Section 11.  Any
notice shall have been deemed duly given when delivered by hand or courier or
when enclosed in a properly sealed envelope or wrapper addressed as aforesaid,
deposited (with postage prepaid) in a post office or branch post office
regularly maintained by the United States Postal Service.

 

12.          Governing Law.  The laws of the State of Delaware shall govern the
interpretation, validity and performance of the terms of this Agreement
regardless of the law that might be applied under principles of conflicts of
laws.

 

13.          Section 409A of the Code.  The provisions of Section 10(c) of the
Plan are hereby incorporated by reference.  Notwithstanding the foregoing, the
Company shall not be liable to the Grantee in the event this Agreement fails to
be exempt from, or comply with, Section 409A of the Code.

 

4

--------------------------------------------------------------------------------


 

14.          Arbitration.  In the event of any controversy among the parties
hereto arising out of, or relating to, this Agreement which cannot be settled
amicably by the parties, such controversy shall be finally, exclusively and
conclusively settled by mandatory arbitration conducted expeditiously in
accordance with the American Arbitration Association rules, by a single
independent arbitrator.  Such arbitration process shall take place within the
Nashville, Tennessee metropolitan area.  The decision of the arbitrator shall be
final and binding upon all parties hereto and shall be rendered pursuant to a
written decision, which contains a detailed recital of the arbitrator’s
reasoning.  Judgment upon the award rendered may be entered in any court having
jurisdiction thereof.  Each party shall bear its own legal fees and expenses,
unless otherwise determined by the arbitrator.

 

15.          Clawback.  As a condition of receiving the Restricted Stock Units,
the Grantee acknowledges and agrees that the Grantee’s rights, payments, and
benefits with respect to the Restricted Stock Units shall be subject to any
reduction, cancellation, forfeiture or recoupment, in whole or in part, upon the
occurrence of certain specified events, as may be required by any rule or
regulation of the Securities and Exchange Commission or by any applicable
national exchange, or by any other applicable law, rule or regulation.

 

16.          Applicability of Plan and Management Stockholder’s Agreement. The
Restricted Stock Units and the RSU Shares issued to the Grantee upon payment of
the Restricted Stock Units shall be subject to all terms and provisions of the
Plan to the extent applicable to restricted stock units and Shares.  In the
event of any conflict between this Agreement and the Plan, the terms of the Plan
shall control.  The Restricted Stock Units and the RSU Shares issued to the
Grantee shall not be subject to, and hereby are expressly exempted from, all of
the terms and provisions of any Management Stockholder’s Agreement between the
Grantee and the Company in existence on the Grant Date.

 

17.          Amendment and Termination. This Agreement may be modified in any
manner consistent with Section 10 of the Plan.

 

18.          Administration. The Committee shall have the power to interpret the
Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules.  All actions taken and all interpretations
and determinations made by the Committee shall be final and binding upon the
Grantee, the Company and all other interested persons.  No member of the
Committee shall be personally liable for any action, determination or
interpretation made in good faith with respect to the Plan or the Restricted
Stock Unit Award.  In its absolute discretion, the Board may at any time and
from time to time exercise any and all rights and duties of the Committee under
the Plan and this Agreement.

 

19.          Rights as Shareholder.  The holder of a Restricted Stock Unit Award
shall not be, nor have any of the rights or privileges of, a shareholder of the
Company in respect of any RSU Shares issuable upon the payment of a vested
Restricted Stock Unit unless and until a certificate or certificates
representing such RSU Shares shall have been issued by the Company to such
holder or, if the Common Stock is listed on a national securities exchange, a
book entry representing such RSU Shares has been made by the registrar of the
Company.

 

5

--------------------------------------------------------------------------------


 

20.          Signature in Counterparts. This Agreement may be signed in
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.

 

[Signatures on next page.]

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto.

 

 

 

DOLLAR GENERAL CORPORATION

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

GRANTEE

 

 

 

 

 

 

[name]

 

 

 

 

 

 

 

 

ADDRESS:

 

 

 

 

 

 

 

 

 

7

--------------------------------------------------------------------------------


 

Schedule A to Restricted Stock Unit Award Agreement

 

Grant Date:

[   ]

 

Number of Restricted Stock Units Awarded:

[   ]

 

 

8

--------------------------------------------------------------------------------